DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 9, 13, and 21-33 are pending.  Claims 1-4 and 13 have been amended and claims 6-8, 10-12, and 14-20 have been cancelled without prejudice.  Claims 21-33 have been newly added.

Claim Objections
Claim 21 is objected to because of the following informalities:  the preamble fails to recite an article before the limitation “Non-transitory computer-readable media storing instructions which,” in the preamble of the claim which renders the claim grammatically incorrect.  The Examiner suggest that the claim be amended to recite “A non-transitory computer-readable media storing instructions which,” .  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.  The Applicant’s representative asserts that the rejection under 35 USC 101 of claims 1-5, 9, and 13 are not directed an abstract idea without significantly more (see Remarks – 2/10/22, pg. 11-15).  Specifically, the Applicant’s representative argues that the Examiner has not properly analyzed the claims in as well as the additional elements in the claims to determine that the claim is integrated into a practical application because it does not account for how those “limitations interact and impact each other when evaluating whether the exception is integrated into a practical application (see Remarks, pg. 11-12).  The Examiner respectfully disagrees.  In the Non-Final Rejection, mailed on 10/12/21, the Office Action analyzes and identifies the limitations of independent Claim 1, in accordance with the patent eligibility guidelines, as being directed to a grouping of abstract ideas such as a certain method of human activity and/or a mental process (see Non-Final Rejection, paragraphs 4-6).  Additionally, under Step 2A-prong 2, the additional limitations were considered individually and as a collective whole such as “a user interface system configured for receiving an indication to initiate one or more instances of a base game”, “controlling the display system…arranged in a plurality of display symbol rows and columns” and “displaying replacement symbols”, and “a control system comprising one or more processors” were analyzed as being directed to mere extra-solution activity and/or applying the abstract idea to invoke a general purpose computer to implement the abstract idea, and/or a technological environment for similar reasons as discussed in Alice v. CLS (see MPEP 2106.05(f)-(h)).  Stated differently, the additional elements recite activity which recites displaying and manage a slot game and rules of the slot game by merely invoking the game machine and/or technological environment to perform the abstract idea.  For at least these reasons, the Applicant’s argument is not persuasive.  
Secondly, the Applicant’s argues that when the limitations of Claim 1 are considered as a whole the interplay of elements results in the creation of a graphical user interface for i) allowing more complete usage of the display area and ii) “dynamically assigning values for symbols” which allows for more efficient storage of the symbol set to improve storage efficiency of the game in question (see Remarks, pg. 13).  The Examiner respectfully disagrees.  A review of the Specification does not support the Applicant’s contrived improvements as the problem is to develop new games in order to maintain or increase player enjoyment to use the machines to allow the player to enjoy their gambling experience (see Specification, 0005).  Stated differently, the Examiner is not persuaded because the limitations of Claim 1 when viewed individually and/or as a whole recite the recitation of use to invoke general components of a computer, extra solution activity of the abstract idea,  and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)). For at least these reasons, the Applicant’s argument is not persuasive.
Furthermore, the Applicant’s representative argues that the Examiner has not performed the Step 2B analysis correctly.  The Examiner respectfully disagrees.  The Non-Final Rejection identified additional elements such as “a user interface system”, “a display system”, “a control system”, and “ a random number generator (RNG)” when viewed do not amount to significantly more.  As noted in the rejection, in accordance with the Berkheimer memo, the prior art of Vancura (US 2010/0029381) has been cited to show that a conventional gaming machine comprises a user interface system, a display system, a control system, and a random number generator (RNG) which are conventional components to provide general functionality to implement a slot game (see Vancura, 0037-0040).  For at least these reasons, the Applicant’s argument is not persuasive.
Finally, the Applicant’s representative argues that dependent claims 2-5, 9, and 13 are not directed to an abstract idea because the Office did not actually provide any separate analysis for subject matter eligibility for claims 2-4, 9, and 13 (see Remarks, pg. 14).  The Examiner respectfully disagrees.  In accordance with the 2019 patent eligibility guidelines, the Examiner has reviewed and analyzed each of the recited limitations and found that they were directed to further steps of the abstract idea under Step 2A (see MPEP 2106.04(a)), mere instructions to invoke the abstract idea on a general-purpose computer, extra solution activity of the abstract idea, and/or link the use of the abstract idea to a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below. 

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9, 13, and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a grouping of abstract ideas directed to a certain method of organizing human activity and/or mental process such as “receiving  an indication to initiate one or more instances of a base game, the base game comprising a slot game” –certain method of organizing human activity; “determine, a base game outcome and corresponding display symbols, the display symbols selected from a symbol set comprising configurable symbols and non-configurable symbols;” -certain method of organizing human activity and/or mental process;  “dynamically assign a value to each configurable symbol that is in the base game outcome” – certain method of organizing human activity and/or mental process; “determine whether a triggering number of configurable symbols is, or will be, displayed in an active area of the plurality of display symbols positions of the base game outcome;” – certain method of organizing human activity and/or mental process; “responsive to determining that the triggering number of configurable symbols is, or will be, displayed in the active area of the plurality of display symbol positions of the base game outcome,” – certain method of organizing human activity and/or mental process; “cause each displayed configurable symbol to be held at its corresponding display symbol position” -certain method of organizing human activity; “cause replacement symbols for non-configurable symbols in a plurality of display symbol positions not occupied by the held configurable symbols to be selected” – certain method of organizing human activity; “determine whether one of the symbols displayed in the active area of the plurality of display symbol positions is a trigger symbol” – certain method of organizing human activity and/or mental process; “cause the active area of the plurality of display symbol positions to undergo a first expansion by adding at least one of a row of display symbol positions or a column of display symbol positions to the active area of the plurality of display symbol positions in response to the display of the trigger symbol in the active area of the plurality of display symbol positions” – certain method of organizing human activity; and “cause the active area of the plurality of display positions to undergo a second expansion by further adding at least one of a row of display symbol positions or a column of display symbol positions to the expanded active area of the plurality of display symbol positions or a column of display symbol positions to the expanded active area of the plurality of display symbol positions in response to the display of the trigger symbol in the active area of the plurality of display symbol positions that was not within the active area of the plurality of display symbol positions prior to the first expansion of the active area of the plurality of display symbol positions.  It follows that the claims recite limitations directed to a grouping of abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “a user interface system configure for receiving an indication to initiate one or more instances of a base game”, “control the display system to display the corresponding display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and columns”, “cause one or more instances of a feature game to be presented via the display system”, “wherein the control system is further configured to, in associated with presentation of the one or more instances of the feature game”, “cause replacement symbols for non-configurable symbols in a plurality of display symbol positions not occupied by the held configurable symbols to be displayed”, “cause the active area of the plurality of display symbol positions to undergo a first expansion by adding at least one of a row of displayed symbol positions or a column of display symbol positions to the active area of the plurality of display symbol positions”, and “cause the active area of the plurality of display positions to undergo a second expansion by further adding at least one of a row of display symbol positions or a column of display symbol positions to the expanded active area of the plurality of display symbol positions” each recite extra solution activity as they are directed to the display of progress and game rules of the abstract idea (see MPEP 2106.05(g)).  The remaining limitations such as “a display system comprising one or more display devices”, “a control system comprising one or more processors, the control system configured to in association with presentation of the one or more instances of the base game;” “based on a random number generator (RNG) output from an RNG”, “wherein the control system is further configured to, in association with presentation of the one or more instances of the feature game:” similar to Alice v. CLS amount to mere instructions to invoke the abstract idea on a general purpose computer and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims are not found to integrate the claim into a practical application under Step 2A-prong2.
The claims recite additional elements such as “a user interface system”, “a display system”, “a control system”, and “a random number generator (RNG)” which are viewed and analyzed as individual elements and/or as a collective whole do not amount to significantly more than the abstract idea.  For instance, Vancura (US 2010/0029381 A1) discloses a conventional gaming device comprises a user interface system, a display system, a control system, and a random number generator (RNG) as conventional components to provide general functionality to implement a slot game (see Vancura, 0037-0040).  It follows that similar to the findings in Alice v. CLS, these additional elements do not amount to significantly more to transform the abstract idea into patent eligible subject matter.  For at least these reasons, the independent claim 1 is found to recite an abstract idea without significantly more.
Independent Claims 21 and 28, recite substantially similar limitations as discussed above with independent Claim 1 but are directed to an embodiment for “non-transitory computer-readable media storing instructions” (see Independent Claim 21 and “a method” (see Independent Claim 28).  The claims are found to recite an abstract idea without significantly more for substantially the same reasons as discussed above with respect to independent Claim 1.
With respect to dependent claims 2-5, 9, 13, 22-27, and 29-33, each of the dependent claim limitations have been reviewed and analyzed and are found to recite limitations directed to further steps of the abstract idea under Step 2A (see MPEP 2106.04(a)), mere instructions to invoke the abstract idea on a general purpose computer, extra solution activity of the abstract idea, and/or link the abstract idea to a technological environment in which to perform the abstract idea (see MPEP 2106(f),(g), and (h)).  For at least these reasons, the claims are found to be directed to an abstract idea without significantly more.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715